     Case 2:20-cv-01028-WBS-CKD Document 17 Filed 12/17/20 Page 1 of 5


1

2

3

4

5

6

7

8                         UNITED STATES DISTRICT COURT
9                        EASTERN DISTRICT OF CALIFORNIA
10
                                   ----oo0oo----
11

12   THERESA BROOKE, a married            NO.   2:20-cv-01028-WBS-CKD
     woman dealing with her sole
13   and separate claim,
14                 Plaintiff,
15         v.
16   VENTURE OAKS HOTEL LLC, a
     California limited liability
17   company dba SpringHill Suites
     Natomas,
18
                   Defendant.
19

20
                                   ----oo0oo----
21
                          STATUS (PRETRIAL SCHEDULING) ORDER
22
                Pursuant to defendant’s Objection to VDRP Referral
23
     (Docket No. 16), that portion of the December 9, 2020, Order
24
     (Docket No. 15) referring this case to VDRP is hereby VACATED.
25
                After reviewing the parties’ Joint Status Report, the
26
     court hereby vacates the Status (Pretrial Scheduling) Conference
27
     scheduled for April 12, 2021, and makes the following findings
28
                                          1
     Case 2:20-cv-01028-WBS-CKD Document 17 Filed 12/17/20 Page 2 of 5


1    and orders without needing to consult with the parties any

2    further.

3    I.    SERVICE OF PROCESS

4               All defendants have been served, and no further service

5    is permitted without leave of court, good cause having been shown

6    under Federal Rule of Civil Procedure 16(b).

7    II.   JOINDER OF PARTIES/AMENDMENTS

8               No further joinder of parties or amendments to

9    pleadings will be permitted except with leave of court, good

10   cause having been shown under Federal Rule of Civil Procedure

11   16(b).    See Johnson v. Mammoth Recreations, Inc., 975 F.2d 604

12   (9th Cir. 1992).

13   III. JURISDICTION/VENUE

14              Jurisdiction is predicated upon 28 U.S.C. § 1331,

15   because plaintiff raises claims under the Americans with

16   Disabilities Act (“ADA”), 42 U.S.C. § 12101 et seq. and the

17   regulations implementing the ADA set forth at 28 C.F.R. §§ 36.101

18   et seq.    The court has supplemental jurisdiction over the state

19   law claims under 28 U.S.C. § 1367. Venue is undisputed and hereby

20   found to be proper.
21   IV.   DISCOVERY

22              The parties agree to serve the initial disclosures

23   required by Federal Rule of Civil Procedure 26(a)(1) on or before

24   January 8, 2021.

25              The parties shall disclose experts and produce reports

26   in accordance with Federal Rule of Civil Procedure 26(a)(2) by no
27   later than November 8, 2021.      With regard to expert testimony

28   intended solely for rebuttal, those experts shall be disclosed
                                          2
     Case 2:20-cv-01028-WBS-CKD Document 17 Filed 12/17/20 Page 3 of 5


1    and reports produced in accordance with Federal Rule of Civil

2    Procedure 26(a)(2) on or before December 6, 2021.

3               All discovery, including depositions for preservation

4    of testimony, is left open, save and except that it shall be so

5    conducted as to be completed by January 28, 2022.         The word

6    “completed” means that all discovery shall have been conducted so

7    that all depositions have been taken and any disputes relevant to

8    discovery shall have been resolved by appropriate order if

9    necessary and, where discovery has been ordered, the order has

10   been obeyed.    All motions to compel discovery must be noticed on

11   the magistrate judge’s calendar in accordance with the local

12   rules of this court and so that such motions may be heard (and

13   any resulting orders obeyed) not later than January 28, 2022.

14   V.    MOTION HEARING SCHEDULE

15              All motions, except motions for continuances, temporary

16   restraining orders, or other emergency applications, shall be

17   filed on or before February 28, 2022.         All motions shall be

18   noticed for the next available hearing date.         Counsel are

19   cautioned to refer to the local rules regarding the requirements

20   for noticing and opposing such motions on the court’s regularly
21   scheduled law and motion calendar.

22   VI.   FINAL PRETRIAL CONFERENCE

23              The Final Pretrial Conference is set for May 9, 2022,

24   at 1:30 p.m. in Courtroom No. 5.         The conference shall be

25   attended by at least one of the attorneys who will conduct the

26   trial for each of the parties and by any unrepresented parties.
27              Counsel for all parties are to be fully prepared for

28   trial at the time of the Pretrial Conference, with no matters
                                          3
     Case 2:20-cv-01028-WBS-CKD Document 17 Filed 12/17/20 Page 4 of 5


1    remaining to be accomplished except production of witnesses for

2    oral testimony.     Counsel shall file separate pretrial statements,

3    and are referred to Local Rules 281 and 282 relating to the

4    contents of and time for filing those statements.         In addition to

5    those subjects listed in Local Rule 281(b), the parties are to

6    provide the court with: (1) a plain, concise statement which

7    identifies every non-discovery motion which has been made to the

8    court, and its resolution; (2) a list of the remaining claims as

9    against each defendant; and (3) the estimated number of trial

10   days.

11              In providing the plain, concise statements of

12   undisputed facts and disputed factual issues contemplated by

13   Local Rule 281(b)(3)-(4), the parties shall emphasize the claims

14   that remain at issue, and any remaining affirmatively pled

15   defenses thereto.     If the case is to be tried to a jury, the

16   parties shall also prepare a succinct statement of the case,

17   which is appropriate for the court to read to the jury.

18   VII. TRIAL SETTING

19              The jury trial is set for July 12, 2022 at 9:00 a.m.

20   VIII.      SETTLEMENT CONFERENCE
21              A Settlement Conference will be set at the time of the

22   Pretrial Conference.     All parties should be prepared to advise

23   the court whether they will stipulate to the trial judge acting

24   as settlement judge and waive disqualification by virtue thereof.

25              Counsel are instructed to have a principal with full

26   settlement authority present at the Settlement Conference or to
27   be fully authorized to settle the matter on any terms.          At least

28   seven calendar days before the Settlement Conference counsel for
                                          4
     Case 2:20-cv-01028-WBS-CKD Document 17 Filed 12/17/20 Page 5 of 5


1    each party shall submit a confidential Settlement Conference

2    Statement for review by the settlement judge.         If the settlement

3    judge is not the trial judge, the Settlement Conference

4    Statements shall not be filed and will not otherwise be disclosed

5    to the trial judge.

6    IX.   MODIFICATIONS TO SCHEDULING ORDER

7               Any requests to modify the dates or terms of this

8    Scheduling Order, except requests to change the date of the

9    trial, may be heard and decided by the assigned Magistrate Judge.

10   All requests to change the trial date shall be heard and decided

11   only by the undersigned judge.

12               IT IS SO ORDERED.

13    Dated:   December 16, 2020

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                          5
